Citation Nr: 0729991	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  05-37 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to March 
1974, from July 1977 to November 1980, and from January 2002 
to February 2003.  He served in the National Guard from June 
1985 until February 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision from the Portland, 
Oregon Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In January 2007, the veteran presented testimony at a hearing 
on appeal before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing); a copy of the hearing transcript is 
in the record.

The Board notes that although the appellant had claimed 
entitlement to service connection for a stomach disability, 
he failed to substantiate that claim on a Form 9, and 
therefore the Board does not have jurisdiction of this issue.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).


FINDINGS OF FACT

1.  An October 1983 RO decision determined that no new and 
material evidence had been received since the October 1974 
rating decision denying service connection for a left knee 
disorder; notice of this decision was issued in October 1983.  
The appellant did not file a notice of disagreement with this 
decision within one year of notice of the decision.

2.  The evidence associated with the claims file subsequent 
to the October 1983 decision is new and relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.

3.  There is competent medical evidence of a left knee 
disorder related to active service.


CONCLUSIONS OF LAW

1.  The October 1983 decision became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  New and material evidence sufficient to reopen the claim 
for service connection for a left knee disability has been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).

3.  Resolving all reasonable doubt in favor of the veteran, a 
left knee disorder was incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Collectively, VA's notice and duty to assist letters dated in 
July 2003, March 2004 and February 2007 satisfied VA's duty 
to notify under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as 
the letters informed the veteran of what evidence was needed 
to establish the benefits sought, of what VA would do or had 
done, and what evidence he should provide, and informed the 
veteran that it was his responsibility to make sure that VA 
received all requested records that are not in the possession 
of a Federal department or agency necessary to support the 
claim.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought. VA medical records and VA examination 
reports and a medical opinion have been associated with the 
record.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist. 

Although the RO made two requests for the veteran's Marine 
Corps service medical records for the period of July 1977 
through November 1980, the response was negative, and no 
information was provided as to where such medical records 
might be located.  Thus, the only service medical records in 
the file, except for the Marine Corps separation examination 
of November 1980, are the veteran's Air Force records from 
February 1973 through March 1974 and National Guard records 
from June 1985 through February 2003.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The appellant 
was provided with notice of the type of evidence necessary to 
establish an effective date or increased rating if service 
connection is granted on appeal.  

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements, personal hearing, and 
arguments presented by the representative organization.  
Because the full benefits sought on appeal are being granted 
by this Board decision, no further notice or assistance to 
the appellant is required.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi,
16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).


New and Material Evidence 

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  
38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's May 2003 
claim to reopen service connection for a left knee disability 
was received after August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

In this case, in an October 1974 rating decision, the RO 
denied the veteran's claim for service connection for a left 
knee disorder on the basis that it did not occur in nor was 
caused by service, facts not established at the time of the 
October 1974 rating decision.  Notice of this decision was 
issued on October 23, 1974.  The veteran did not submit a 
timely notice of disagreement within a year of the decision, 
and the October 1974 denial of service connection for a left 
knee disorder became "final" under 38 U.S.C.A. § 7105(c), and 
38 C.F.R. § 20.1103.

The question for the Board now is whether new and material 
evidence has been received by VA in support of the veteran's 
claim since the issuance of the October 1974 rating decision.  
Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

After reviewing the evidence, the Board finds that the 
evidence received since the unappealed October 1983 decision 
is new and relates to the question of an in-service event or 
experience that caused the appellant's left knee disorder.  
New evidence includes the appellant's service medical records 
for the timeframe of June 1985 to February 2003, VA treatment 
records and opinion from June 2000 to September 2005, the 
veteran's statements of December 2003 and November 2005, and 
personal hearing testimony of January 2007, all of which 
support the appellant's contentions that his left knee injury 
occurred while in Marine Corps boot camp.  The Board finds 
that this additional evidence raises a reasonable possibility 
of substantiating the claim.  Consequently, VA has received 
new and material evidence to reopen the veteran's claim for 
service connection for a left knee disorder, and the claim is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

Service Connection 

Having reopened the veteran's claim, the Board must address 
the merits of the claim for service connection for left knee 
disorder.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that the Board must review 
the entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Medical evidence is required to prove the existence 
of a current disability and to fulfill the nexus requirement.  
Lay or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  The Court has held "where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required."  
Groveitt v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration.)

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as arthritis, 
to a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309 (2006).    

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant. 

The veteran contends that he injured his left knee in an 
obstacle course when he was pushed off one of the bars and he 
landed on a rock while training in boot camp in the Marine 
Corps in July or August of 1977.  As a result, his left knee 
has become worse over the years, even though he had left knee 
arthroscopic surgery in 1986, and he will eventually require 
additional knee surgery.
  
Because the VA cannot find the appellant's service medical 
records from his periods of Marine Corps service from July 
1977 to November 1980 (with the exception of the appellant's 
separation examination of November 1980, which is silent for 
a left knee disorder,) it has a heightened duty to assist the 
veteran in developing the evidence that might support his 
claim.  The benefit-of-the doubt doctrine applies, which 
provides that when there is an approximate balance of 
positive and negative evidence regarding any material issue, 
the benefit of the doubt goes to the claimant.  38 U.S.C.A. 
§ 5107(b); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Dixon v. Derwinski, 3 Vet. App. 261, 264(1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).
  
The evidence in favor of the veteran includes the appellant's 
Air Force entrance examination of August 1972, which is 
negative for left knee problems, and October and November 
1973 Air Force medical records that show treatment for left 
knee complaints.  The veteran claimed service connection for 
his knees in June of 1974 and in September of 1983, which 
claims were subsequently denied.  Also in the veteran's favor 
is his March 1984 National Guard entrance examination by a 
physician who noted occasional knee joint swelling since 
1977, but indicated it was not significant.  An orthopedic 
physician's consult of April 1985, of unknown origin, 
repeated the appellant's history of left knee injury in the 
Marine Corps and reported that the knee had a dull ache in 
the cold weather, although the examiner found the left knee 
to have normal range of motion with no instability, stable 
patella, and slight crepitation beneath the patella.

Also in the veteran's favor are entries in his National Guard 
medical records in the 1989 to 1999 timeframe indicating that 
his left knee problem originated in the Marine Corps and that 
he had left knee arthroscopic surgery in 1986 or 1987.  
National Guard medical records also note left knee 
crepitation in April 1989 and May 1994 examinations, and that 
he was placed on a physical profile from January to April 
1999 for left knee internal derangement problems.  National 
Guard medical records of February and March 2002 indicate 
treatment for gross left knee instability including steroid 
injection, that the appellant should avoid bicycling and 
stair climbing, and that the appellant was evaluated as 
deployable for Operation Enduring Freedom (OEF) because he 
could do all the duties of his military occupation, which was 
as a cook.  While on deployment for OEF, in July through 2002 
the appellant was treated for left knee limitation of motion 
problems which were reported as developing in 1977.  In 
August and September of 2002 the appellant was treated with 
physical therapy for left knee disorder.  In October of 2002 
he was treated for chronic left knee pain and it was reported 
that his knee buckled when he climbed stairs or hills.  The 
October 2002 service medical notes reported that the 
appellant had been "sucking it up to be deployable".  He 
was referred to an orthopedic physician who in November 2002 
treated him with a steroid injection and recommended use of a 
brace and to avoid bicycling and stairs.

Further in the veteran's favor are VA treatment records and 
examinations from June 2000 through November 2005 that 
indicate significant and chronic left knee degenerative joint 
disease, with well healed arthroscopic scars, and link the 
left knee disorder to the veteran's military service.

At his January 2007 hearing, the appellant testified that he 
got very little treatment for his left knee disorder in the 
Marine Corps, and that he did not report it upon separation 
from the Marine Corps, because he was planning to re-enlist 
within a short period of time.  While he had no record of 
knee problems in the National Guard between 1985 and 1992, he 
stated he had arthroscopic surgery on the left knee in 1986 
which helped.  He stated that in January of 2002 he was 
activated for OEF and that he was deployed to the Sinai 
Desert, and although his military occupational specialty was 
as a cook, he would perform the same vigorous physical 
fitness training as he troops with whom he served.  He 
testified that in July or August of 2002 his left knee began 
hurting and he was treated with physical therapy.  After that 
time he was placed on a physical profile and restricted from 
running, prolonged walking, climbing stairs or riding 
bicycles until he was separated from the National Guard in 
February 2003.  These statements by the veteran have been 
consistent and credible.  

The negative evidence against the claim occurring in service 
includes the March 1974 Air Force separation examination, and 
the November 1980 Marine Corps separation examination, both 
of which are silent as to a left knee disorder.  Also against 
the claim is the absence of Marine Corps service medical 
records in the July 1977 through November 1980 period, except 
for the separation examination, above.  While the absence of 
evidence of the in-service injury is some evidence to be 
considered, the Board is aware of the heightened duty to 
consider the benefit of the doubt rule.  See Cromer v. 
Nicholson, 19 Vet. App. 215 (2005).  In weighing the facts, 
the Board finds the evidence for and against the claim to be 
in equipoise.  Thus, the Board resolves any benefit of doubt 
in the appellant's favor in finding that the veteran's left 
knee disorder was incurred in service.

On the question of current disability, in this case, a VA 
physician in August of 2003 found the appellant's left knee 
to be status post arthroscopy that the appellant continued to 
have pain at the patella, diagnosed him with chronic 
synovitis plus symptomatic patellar chondromalaica, and 
prescribed surgery as a future possibility.
 
As to medical nexus, service physicians and other service 
clinicians who examined the veteran from his National Guard 
entrance examination in March 1984 through November 2002 have 
related his left knee disorder to a left knee injury that 
occurred in 1977 in service.  The VA physician in August of 
2003 adopted the veteran's history that his left knee 
disorder began in service.  In March and April 2005 a VA 
orthopedic physician related the veteran's left knee disorder 
to injury in service based upon the veteran's credible 
history.  The competent medical evidence establishes that the 
veteran's left knee injury is directly related to his 
service.  

For these reasons, and with the resolution of reasonable 
doubt in the veteran's favor, the Board finds that the weight 
of the evidence demonstrates that the veteran's left knee 
disorder was incurred in service.    


ORDER

Service connection for left knee disorder is reopened, and 
granted on the merits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


